Citation Nr: 1434024	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  03-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a left leg fracture.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In July 2006 the Board issued a decision denying the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in October 2007 that granted a Joint Motion of the Parties to vacate the Board's decision and to return the case to the Board for further consideration.

During the course of the appeal the Veteran testified in hearings before the undersigned Veterans Law Judges in March 2004, May 2008 and January 2013.  Transcripts of these hearings are associated with the record.

The Veteran's representative recently submitted additional evidence in the form of private medical opinion directly to the Board.  During the January 2013 hearing the Veteran waived RO jurisdiction of additional evidence that would be submitted to the Board, as memorialized in the hearing transcript.  The Board has accordingly accepted the private medical opinion for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).


FINDING OF FACT

A low back disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current low back disability is not related to service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice was provided in this case in letters dated in January 2003, September 2005, and March 2006.  Although some of the letters were issued after the rating decision on appeal, the case was readjudicated in August 2012, curing any timing defect.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing an error is harmful or prejudicial normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as well as Social Security Administration records, available private treatment and VA treatment records.  The Veteran has also been afforded appropriate VA medical examinations in support of his claim.  In November 2013 the Board referred the file for review by a medical expert at the Veterans Health Administration (VHA) to resolve inconsistencies in the medical evidence of record; the Veteran was provided a copy of the VHA opinion and has provided supplemental private medical evidence in response.  The Board finds the medical evidence that is now of record is sufficient for the purpose of adjudicating the appeal.

The Board notes that at some point during the course of the claim at least part of    the multi-volume claims file had apparently been missing, thereby resulting in the absence of STRs that had clearly been of record at the time of a 1995 rating decision.  In August 2012, the RO issued a Formal Finding of Unavailability of the STRs from February 1975 to March 1976.  However, at the time of this decision, the Board is in possession of the original claims file, which includes STRs for the period of service from February 1975 to March 1976.  

The Veteran was afforded three hearings before the Board during which he presented argument in support of his claims, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJs identified the issue to the Veteran, who testified as to the onset of the disorder for which service connection is claimed.  The Veteran also volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for degenerative arthritis may be presumed if such disorder became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present  and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Factual Background

Service treatment records (STRs) show that on February 28, 1970, the Veteran was treated for a cerebral concussion as a result of being hit by a car while he was riding his bicycle; a non-displaced fracture of the left fibula was noted.  No low back injury was documented.  The Veteran was placed in a short-leg walking cast, and the leg fracture appeared to heal well; on March 30, 1970 the cast was removed and X-ray was essentially normal.  

In March 1972 the Veteran was treated for injuries in a motorcycle accident, described as a severely ruptured right kidney that later had to be removed; no associated back injury was noted.  In July 1974 he was treated for neck pain after having "dumped" his bike; no injury to the lower back was noted, and the Veteran denied a prior history of neck or back problems.  During reenlistment examination  in February 1975 the spine and lower extremities were evaluated as "normal."  In March 1976 the Veteran had a separation examination; in the self-reported Report 
of Medical History he specifically denied a history of recurring back pain, and the corresponding Report of Medical Examination shows no abnormality of the back or lower extremities.

Review of the Veteran's service personnel record shows he was discharged from service due to unsuitability, based on the recommendations of an Enlistment Performance Evaluation Board and the diagnosis of passive-aggressive personality.

The Veteran reported to Watson Clinic in February 1991 complaining of right 
sided low back pain after moving furniture.  Physical examination showed some paraspinous spasm with tenderness.  A February 1991 X-ray of the lumbar spine   and pelvis revealed normal height and alignment of lumbar vertebra and disc spaces were not narrowed.  A linear opacity projected over the mid portion of the right innominate bone was noted which the clinician felt may represent some ectopic bone.  No fractures were seen.  The clinical impression was right low back strain.  

A VA rating decision in August 1992 granted service connection for residuals of concussion and broken left fibula (consequent to the bicycle accident) and for loss of right kidney (consequent to the motorcycle accident).

In July 1995 the Veteran had a neurology consultation/evaluation by Dr. Herminio Cuervo relating to his complaint of burning and numbness in the left upper thigh.  The Veteran's pertinent recent history was an accident in June 1995 in which he had a fall caused by improper lifting, with subsequent pain in the back and left thigh.  Immediate X-ray of the lumbosacral spine showed no abnormalities, but the Veteran was felt to possibly have a herniated nucleus pulposus (HNP).  
Past medical history was significant for the in-service motorcycle accident in which he had lost his right kidney and removal of a Baker's cyst from the left leg in 1960 (prior to service).  Dr. Cuervo stated it was quite possible that during the motorcycle accident in 1970 the Veteran had decompensated the normal structural support for the spine, and that the effort he recently made while trying to lift the heavy object might have reinjured the previous problem.  The Veteran would be reevaluated after magnetic resonance imaging (MRI) to visualize his anatomy. 

Thereafter, X-ray of the lumbar spine in July 1995 was negative, while MRI the same month showed insignificant disc bulging at L4-5 but more significant disc protrusion at L5-S1.  Nerve conduction study (NCS) in August 1995 showed chronic L4 and L5 radiculopathy.  Dr. Cuervo's impression in August 1995, on evaluation of the tests cited above, was that the Veteran had two-level degenerative disc disease (DDD) that could account for his intermittent back pain through the years.  However, the Veteran had atypical symptoms for disc disease with lumbar root entrapment; instead, his symptoms fit more with meralgia paresthetica.  There was no sign of a pinched nerve on current examination.  The Veteran was urged to have a course of physical therapy to improve his muscle tone, but he was resistant to the idea.  The Veteran was also urged to stop smoking, since smokers have more DDD and more back complaints.  

The Veteran had a VA orthopedic examination in October 1995 in which he complained of intermittent back pain for more than 25 years, beginning with a motorcycle accident in service and recently becoming worse.  The Veteran reported that after the bicycle accident he had a long-leg cast placed on the leg for about six weeks.  Physical examination of the spine was essentially normal, with minimal objective evidence of pain at the extremes of motion.  Physical examination of the left leg was normal.  X-ray of the lumbosacral spine was normal; X-ray of the left fibula showed an old healed fracture.  The examiner's diagnosis was chronic low back pain with L5-S1 disc herniation and left sciatica.

An October 1995 X-ray of the pelvis for a clinical history of "broken pelvis" noted an "unusual tubular appearing bone density structure overlying the right iliac wing which does not definitely appear to arise from the iliac wing. 
It is not certain what this actually represents or whether or not this can be located in the soft tissues or possibly lying outside the body."  There were no acute fractures or other bony destructive lesions seen.

The Veteran presented to Watson Clinic in March 2001 complaining of low back pain after changing a tire.  He was noted to have a history of herniated disc and chronic numbness of the left leg; the current clinical impression was low back strain.
 
Treatment reports from Lakeland Hospital show the Veteran underwent surgery in May 2001 for herniated lumbar disc.  The Veteran reported having initially hurt his back in 1995 while lifting heavy objects, at which time he also developed left thigh numbness.  The Veteran was treated but advised to not have surgery unless pain became severe.  Thereafter, he reported continued numbness but without pain over the years with until he again injured his back while changing a tire at the workplace in March 2001.  During follow-up in June 2001 the Veteran complained of continued symptoms after surgery; the surgeon's impression was possible "failed back surgery syndrome" but no evidence of complications from surgery.

The Veteran had a VA orthopedic examination in March 2002 in support of his  claim for service connection for residuals of his bicycle and motorcycle accidents in service.  Examination of the left leg was entirely normal; significantly, there was no gross shortening of the left lower extremity compared with the right.  X-ray of the left tibia and fibula showed no evidence of focal bone abnormalities.  The examiner's diagnosis was residual fracture of the left tibia by history status post long-leg cast by history.   

VA treatment records in September 2002 show treatment for low back pain status post laminectomy and discectomy.  The Veteran stated this was a workplace injury on March 10, 2001, but the employer did not have workers compensation coverage, so the financial aspect was still unresolved.  As an aftermath of the workplace injury the Veteran was unable to work, had exhausted his savings and had filed for bankruptcy.

In November 2002 the Veteran reported to a VA clinician that he had formerly worked on the loading dock of a retail store.  He also stated he had applied for  Social Security Administration (SSA) disability but had been denied.

The file contains lay statements dated in February 2003 by the Veteran's mother, father, sister and aunt.  The letters essentially agree the Veteran had intermitted low back pain beginning with, or shortly after, the motorcycle accident in 1972 and becoming progressively worse since then. 

In March 2003 the Veteran had a VA compensation and pension (C&P) examination in support of his claim for ankle and knee disorders as residuals of left leg fracture.  The examiner reviewed the claims file.  The Veteran reported he was unemployed due to a back injury in March 2001.  The Veteran reported the fractured tibia had healed and was "fine" but he became agitated and spoke of retaining a lawyer to pursue his belief that hip, knee and ankle problems were related to the bicycle accident in service.  The examiner performed a clinical examination and noted observations in detail.  Significantly, measurement of the legs showed no significant difference between the right leg (37-7/8 inches) and the left leg (37-3/4 inches); also, X-ray of the left tibia showed no residuals of any fracture and was silent in regard to bony foreshortening of the tibia.  The examiner expressed the opinion that the Veteran's medical history of back injury with HNP, status post discectomy/hemilaminectomy and clear left-sided radiculopathy extending to the foot, was the likely cause of the Veteran's current leg pain and weakness.

The April 2003 rating decision on appeal denied service connection for low back pain and continued the currently assigned rating for the already service-connected residuals of fracture of the lower left leg.  The left leg disability was recharacterized as "residuals of fracture of the left lower leg with shortening of the left leg" presumably based on the VA examination cited above.

The Veteran presented to the VA pain clinic in May 2003 for treatment of low back pain.  The Veteran reported having had a motor vehicle accident in service that led to removal of his right kidney and that back pain began one year after this accident, gradually and without acute injury.  
Until 1995 the Veteran did not have daily pain, but rather had rare flare-ups and had no treatment or medication.  In 1995 he injured his back lifting heavy items, as a result of which he was diagnosed with HNP.  In March 2001 he had a workplace injury that led to laminectomy and discectomy.
 
A September 2003 decision by the SSA granted disability benefits since March 10, 2001, the date of the workplace injury, based on disorders of the back (primary diagnosis) and adjustment disorder with depressed mood (secondary diagnosis).  Associated with the SSA disability file is an occupational history citing employment in lawn maintenance from 1990-1991 (part-time) that required frequent lifting of 35-40 pounds; he also cited working as a sales associate from 1994 to 2001 that required frequent lifting of 25 pounds. 

In his substantive appeal, received in October 2003, the Veteran denied having had any back problems prior to the motorcycle accident in 1972.  He alleged that although no back injury was documented at the time, he began to experience intermittent back pain within several months after the accident.  He stated this back pain was a minor problem until he injured his back in 1995; Dr. Cuervo told him at the time that this new injury was an aggravation of previous injury that had been caused by the motorcycle accident.  The problems documented in 1995 eventually subsided, and the Veteran returned to his previous level of intermittent pain.  In March 2001 he injured his back at work, but his claim for workers compensation was unsuccessful because his employer had no insurance.  In sum, the Veteran asserted that his original back injury was incurred in the motorcycle accident in service. 

The Veteran testified before the Board in March 2004 that his injury in the motorcycle accident was so severe that the Navy convened a medical evaluation board to determine whether he should be medically discharged from service, but he resisted being discharged because he was intent on a service career.  

The Veteran stated that he may have injured his back in the bicycle accident, but his back pain did not begin until he had the motorcycle accident.  

In May 2004 the Veteran's VA primary care physician (PCP) observed loss of normal curvature of the spine.

The Veteran had a VA rheumatology consult in July 2004 during which he reported chronic recurrent low back pain for a number of years, beginning with the motorcycle accident in 1972 and exacerbated by injuries in 1995 and 2001.  The clinician's impression was status post multiple mechanical injuries to the back and lumbar disc surgery with chronic low back pain.

The Veteran had a VA examination in October 2004, performed to determine whether the Veteran's injuries in service caused discrepancy in leg length and for pain in the left hip, knee and ankle.  The examiner reviewed the claims file.  The Veteran reported low back pain since the motorcycle accident in service, exacerbated by subsequent injuries in 1995 and 2001.  The Veteran denied any complaints regarding the left tibia other than shortening of the leg.  The examiner performed a clinical examination; X-ray of the lumbar spine revealed a laminectomy defect at  L4-5 with narrowed disc space and X-ray of the left tibia showed no residual evidence of an old fracture.  The examiner stated the left tibial shaft had healed completely, with no leg length inequality.  The examiner noted that the fracture during service was only transiently responsible for an unbalanced gait while the Veteran was in a cast and shortly thereafter; none of the other joints were affected and the legs were of equal length.

A VA chiropractic treatment note in September 2005 states a finding that the right leg was 3/8 inch shorter than the left in the standing position.  The clinical impression was chronic mechanical low back pain related to leg length inequality and significant DDD and degenerative joint disease (DJD) of the lumbar spine, and the Veteran was referred to prosthetics for a 3/8 inch lift for the right shoe.  During follow-up in October 2005 the Veteran reported improvement in his ability to stand for longer periods without pain in the left leg and lower back; he stated that he had been previously told that his left leg was shorter than the right, and that he had been given a lift for the left shoe that bothered his back more.    

In October 2005 the Veteran had a VA examination of the spine, performed by an examiner who reviewed the claims file and service treatment record.  The Veteran asserted that the bicycle accident in service caused his left leg to be shortened (the Veteran stated the left leg had been found to be 3/4 inch shorter than the right) and that his back pain began with the motorcycle accident.  The examiner noted the Veteran's subjective complaints in detail, as well as clinical observations.  

X-ray of the left tibia and MRI of the spine were noted.  The examiner noted X-ray of the tibia revealed no evidence of an old fracture.  The examiner diagnosed lumbar disc disease due to industrial accident; status post disc excision at L4-5 and L5-S1; and, recurrent HNP at L5-S1.  The examiner noted the Veteran's complaints were grossly out of proportion to the physical findings; also, the issue of leg length discrepancy did not exist since no shortness of either leg could be found on examination.

The Board issued a decision in July 2006 that denied the Veteran's claim, based in part on the VA examination cited above.  The Board's decision was vacated by the Court, based on a determination by a Joint Motion for Remand that the VA examiner in October 2005, whose opinion the Board had cited, had not explained the basis for his conclusion that lumbar disc disease was due to industrial accident rather than to in-service injury.

In April 2008 Dr. Frank A. Graf, a private orthopedic surgeon, provided a medical examination report.  Dr. Graf stated the Veteran had two significant injuries in service.  The first was when he was struck by a car while he was riding his bicycle; the Veteran sustained a fracture of the left fibula and tibia and was treated by a closed long-leg cast for twelve weeks, after which he was in a walking cast for an additional four weeks.  

Dr. Graf stated that the second accident was a motorcycle accident in 1971 that resulted in removal of the right kidney; the Veteran did not notice pain immediately after the accident but within 3 to 6 months he began to experience low back pain.  The low back pain was intermittent until 1991 and progressively more frequent and more severe.  
During this period the Veteran consulted various physicians and received pain medications but no anatomical studies or X-rays were performed.  In 1995 the Veteran injured his back moving speakers; he was treated by a number of physicians but surgery was not performed.  He was treated thereafter by a number of physicians in March-April-May 2001 and eventually underwent surgery.  Dr. Graf cited subsequent treatments by a number of different medical providers.  He also cited an opinion in 2002 by a Dr. Nash N. Purohit to the effect of persistent residuals of a motor vehicle accident in 1972 during service.  

Dr. Graf performed an examination of the Veteran and noted observations in detail (the examination report is silent in regard to measurement of the Veteran's legs).  Dr. Graf diagnosed L4-5 and L5-S1 DDD status post laminectomy/discectomy; chronic neuroforaminal stenosis L4-5 and L5-S1 with lateral recess stenosis; and, chronic lumbosacral and left lower extremity radiculopathy and an L4 and L5 sensory and motor pattern change. Dr. Graf stated an opinion that there was a causal connection between the Veteran's motorcycle accident in 1972 and the current diagnosis.  As rationale, Dr. Graf stated the Veteran's medical records document a continuum of treatment from 1972 to the present, and that the Veteran's current spinal problems are service-connected and represented an evolution of the change initiated by the accident in 1972. 

The Veteran testified before the Board in May 2008 that he was administratively discharged from service because he refused to deploy with his ship since that would have caused him to be separated from his daughter.  He reiterated having had intermittent back pain since 1972, aggravated by reinjury in 1995 and workplace injury in 2001.  He testified that he has no doubt in his mind that his current back problems began with his motorcycle accident in service.

In July 2009 the Board obtained an independent medical expert (IME) report from Dr. YPL, an assistant clinical professor at the Department of Orthopedic Surgery at a major university medical school and specializing in the spine.  Dr. YPL expressed the opinion that the accidents the Veteran suffered in service were not likely to be the cause of his degenerated discs at L4-5 and L5-S1.  
Dr. YPL stated this was a very difficult case to review, because both accidents in service resulted in very severe injuries.  Both were high-impact accidents, and it is noteworthy that the Veteran reports back pain after the accident in 1972, which suggested that the accidents probably had some contribution to his current problems.  However, the Veteran was able to continue with the rigors of the service until 1976; he left the service not because of back problems but rather to care for his child.  After service the Veteran was able to seek gainful employment and to lead a normal life until his lifting injury in 1995, at which time he was about 47 years old.  The earliest evidence of disc degeneration was in 2001, about 6 years after the accident in 1995 and when the Veteran was about 53 years old.  Dr. YPL cited treatise literature to conclude that 35 percent of the populace between the ages of 20-39 will have disc degeneration by MRI, and nearly the entire populace will have disc degeneration by MRI at the age of 60-80; these studies were done with patients who were asymptomatic and had no history of trauma.  Dr. YPL stated that lumbar disc degeneration was probably a natural process of aging, and that the Veteran fell within the correct age range of the normal development of lumbar disc degeneration.  Dr. YPL further noted that as the Veteran was living a normal life until the [post-service] injuries suggested that the Veteran's current disabled state was an accumulation of a lifetime of injuries to the back rather than two accidents that occurred over 20 years before. 

The Veteran testified before the Board in January 2013 that within 3 to 6 months of the motorcycle accident he began to have very severe pains in the lower right back; these pains would resolve but would return every few days.  He had subsequent injuries in 1995 and 2001 but denied having done any occupational heavy lifting after discharge from service.

The file contains a January 2014 specialist opinion obtained from the Veterans Health Administration (VHA).  Dr. DO, a VA neurosurgeon stated that in his opinion the Veteran's DDD and DJD of the lumbosacral spine were not likely related to the Veteran's accidents in service.  As rationale, Dr. DO explained that back pain is nearly ubiquitous in some forms in nearly all individuals, regardless of trauma.  

Trauma that affects the back directly may become a source of chronic pain, but the likelihood is low that the Veteran's injuries precipitated degenerative disease of the lumbar spine because it does not appear he sustained a back injury in his bicycle or motorcycle accidents.  It cannot be said for certain whether the Veteran had a pelvic fracture in the accident, but any such fracture had likely healed completely by the time of the radiographs in 1991 and 1995.  Any such fracture of the pelvis would have been non-displaced, stable and unlikely to cause biomechanical disruption to the degree necessary to result in degenerative disease of the lumbar spine.

Dr. DO also stated an opinion that it was not likely the Veteran's current back disability was related to his leg fracture.  There was no causal relationship between a broken bone in the leg that ultimately healed in timely fashion and degenerative disease of the lumbar spine.  The Veteran's back disability appeared to be related to chronic strain, exacerbated by heavy lifting, and in no way connected to a prior leg injury.  

Dr. DO further stated that was not likely the Veteran's current back disability was permanently worsened beyond it normal progression by the leg fracture.  The Veteran's course of treatment for his spine problems was well within the realm of patients without leg fractures.  Moreover, an isolated fibular fracture is extremely unlikely to cause a change in the biomechanics of the spine.  It is common to   harvest the fibula for use as a graft in spine surgery, without any biomechanical consequences.

In April 2014 Dr. Graf submitted a report in response to the opinion of Dr. DO cited above.  Dr. Graf stated Dr. DO's medical opinion was erroneous for a number of reasons.  The development of low back pain syndrome is documented in contemporaneous medical records.  The Veteran had three documented life experiences during service that contributed to his eventual lumbosacral strain and present diagnoses.  The first of these was a lower extremity fracture of the tibia and fibula; medical records document onset of low back pain 3 to 6 months after that fracture.  The Veteran was treated by 12 weeks in a long leg cast with 4 additional weeks in a walking cast.  During this time the Veteran was exposed to gait pattern changes by reason of the case immobilization and healing fracture.  
The importance of gait pattern changes on the lumbosacral spine is discussed in medical research involving amputees.  The second in-service incident was the motorcycle accident, with blunt-force trauma to the body that caused nephrectomy of the kidney; medical studies have shown high-energy blunt force trauma to the abdomen will correlate to increased risk of intervertebral disc and ligamentous injury.  The third reason for   the Veteran's progressive development of chronic lumbosacral pain was the complication of shortening of the left lower extremity, which was not addressed by appropriate additions of orthotics into his military boots.    

Analysis

The Veteran is shown to be diagnosed on examination with low back disorders.  The VA orthopedic examiner in October 1995 diagnosed chronic low back pain with L5-S1 disc herniation and left sciatica.  The VA examiner in October  2005 diagnosed lumbar disc disease due to industrial accident, status post disc excision at L4-5 and L5-S1, and recurrent HNP at L5-S1.  Finally, in April 2008 Dr. Graf diagnosed L4-5 and L5-S1 DDD status post laminectomy/discectomy, chronic neuroforaminal stenosis L4-5 and L5-S1 with lateral recess stenosis and chronic lumbosacral and left lower extremity radiculopathy and an L4 and L5 sensory and motor pattern change.

The Board also notes that DJD was cited by the VA chiropractor in September 2005 and by Dr. DO in January 2014.  Accordingly, the Board will also consider DJD to have been diagnosed.

The Veteran has shown a medically diagnosed disorder of the lumbosacral spine.  Accordingly, the first element for establishing service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Board finds at the outset that the Veteran did not have a documented low back disability during service.  

As discussed below, there is medical opinion of record stating that the Veteran had one or more undocumented low back injuries during service, but STRs do not show any specific low back injury, and no low back injury or abnormality was shown on the Veteran's separation examination in March 1976.  

Osteoarthritis of the lumbosacral spine was not documented during service, and the Veteran had a normal X-ray of the spine in 1991.  The earliest clinical reference to DJD was in September 2005, nearly 30 years after discharge from service.  The Board concludes the Veteran did not have osteoarthritis of the spine during service  or to a compensable degree within the first year after discharge from service, so presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not for consideration.

Turning to the question of whether the Veteran had an undocumented low back injury during service that has resulted in the current disability, there are conflicting medical opinions of record.  Dr. Graf stated that such injury occurred and that the Veteran's current disability is associated with such injury.  Dr. Cuervo stated "it is quite possible" that such injury to the spine occurred.  Conversely, Drs. YPL and DO, while not ruling out the possibility of an in-service injury, stated the opinion that the Veteran's current back problems were not related to service, to include the accidents therein.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board finds that the opinions of Dr. Graf are significantly less probative than those of Drs. YPL and DO, as it does not appear that Dr. Graf's opinions are based on an accurate factual basis.  Dr. Graf asserted in both of his submissions to the Board that the Veteran had suffered a fracture to the tibia and fibula in the accident in service, had been put into a long-leg cast for 12 weeks, and in a walking cast for an additional 4 weeks.  He went on to state that this resulted in gait impairment that led to the consequent chronic back disorder.  

However, the STRs clearly document that the Veteran suffered a nondisplaced fracture of only of the fibula and that he was in a short-leg cast for only a few weeks.  Indeed, the accident occurred on February 28, 1970.  He was admitted to the hospital on March 1, 1970 and "was put in a short-leg walking cast on the left and was acclimated to crutch and then unassisted walking."  The short leg cast was removed on March 30, 1970.  While some VA examiners have reported a history of a fractured tibia, none of the X-rays of the tibia have ever revealed an old fracture of the tibia.  However, an October 1995 X-ray of the left fibula did reveal old fracture residuals.  Thus, Dr. Graf's opinion is based on a faulty factual predicate of a fractured tibia and fibula with multiple months of leg immobilization.

Dr. Graf also makes the puzzling assertion that contemporaneous medical evidence documents the presence of low back pain shortly after the Veteran's in-service accidents, and that the Veteran's medical records document a "continuum of treatment" from 1972 to the present.  Dr. Graf does not specify the medical evidence to which he refers; the only medical evidence pertaining to the period is found in STRs, which are totally silent in regard to such complaints and indeed, reflect the Veteran denying back complaints at separation.  Thus, again, there appears to be a faulty factual predicate.

Further, Dr. Graf cites the contribution of leg length discrepancy, which he attributes to the service-connected fracture of the left tibia.  
Again, the Veteran did not fracture his tibia in service.  Moreover, Dr. Graf did not himself measure the legs.  The Veteran complained of a significant shortening of the left leg (3/4 inch), but such shortening is not documented.  The VA examiner in March 2003 found the difference in leg lengths to be insignificant and noted that X-rays showed no shortening and no evidence of any tibia fracture on X-ray.  The legs were equal in length during VA examinations in October 2004 and August 2005; during VA chiropractic examination the right leg was reported as 3/8 inch shorter than the left, but the cause for such shortening was not noted.  In sum, the medical evidence of record does not support Dr. Graf's assertion that a left tibia fracture caused a clinically significant shortening of the left leg, which in turn could have caused or aggravated his low back disorder.

In addition to the factual discrepancies cited above, Dr. Graf's opinion is rendered less probative due to several factual omissions.  Specifically, Dr. Graf's two submissions to the Board fail to consider the Veteran's post-service accidents in 1995 and in 2001; these omissions are significant because there is no documentation of any HNP, radiculopathy, sciatica or any other disc problem until after these accidents.  While Dr. Graf briefly mentioned the 1995 heavy-lifting accident in passing, he did not discuss its significance, and did not refer at all to the March 2001 workplace accident although this was the injury that resulted in the Veteran receiving SSA disability benefits.  

It appears that Dr. Graf's factual predicate is based on the Veteran's reports, since he cites as "facts" assertions the Veteran has been advancing in his testimony and his correspondence to VA (recurrent back pain since the bicycle accident and/or the motorcycle accident, months of confinement to a long-leg cast during service, significant shortening of the left leg, etc.).  The statements of medical professionals concerning a veteran's medical history related by the veteran as to remote events are of inherently less value than contemporaneous clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).  However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board finds in this case that the history provided by the Veteran to Dr. Graf, and upon which Dr. Graf apparently heavily relied, is not credible.  As noted above, the Veteran's account of months spent is a long-leg cast is inconsistent with STRs, which document a brief period in a short-leg cast.  Most significantly, the Veteran's account to Dr. Graf and to the Board of recurrent back pain since the bicycle accident in February 1970 and/or the motorcycle accident in March 1972 is completely inconsistent with the Veteran's own denial of a history of back pain during discharge examination in March 1976, and with his report to Lakeland Hospital in May 2001 in which he reported that his initial back injury had occurred in 1995 and that he had only numbness, but no back pain, until 2001.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In sum, Drs. Graf, DO and YPL all delivered fully-articulated opinions supported by reasoned analysis.  However, unlike Drs. DO and YPL, Dr. Graf's opinions are based on inaccurate factual premises, which render his opinions of little, if any, probative value.  See Nieves-Rodriguez, supra. 

The Veteran testified that Dr. Cuervo specifically told him that he had injured his spine during the motorcycle accident in service.  The evidence of record documents that Dr. Cuervo stated in July 1995 that it was "quite possible" the Veteran had decompensated the normal structural support for the spine in 1970 and had reinjured the previous problem in 1995, but medical opinions expressed in speculative language such as "quite possible" do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Further, following MRI, Dr. Cuervo stated in August 1995 that the Veteran's complaints appeared to be due to meralgia paresthetica rather than to DDD; meralgia paresthetica is due to entrapment of the lateral femoral cutaneous nerve.  See Stedman's Medical Dictionary, 27th ed., pg. 1093.  Thus, the opinion from Dr. Cuervo is entitled to little, if any, probative weight.

The most probative medical evidence, in the form of the opinions of Drs. DO and YPL, shows that the Veteran's current disorder of the spine is less likely as not related to service and is not caused or aggravated by a service-connected disability.  

In addition to the medical evidence cited above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his statements to various medical providers and examiners, and correspondence to VA by the Veteran and by his family.  While lay persons are competent to testify as to matters of which they have personal knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

As noted above, the Veteran's account of recurrent back pain in service is not credible because it is internally inconsistent with his denial of such symptoms during his separation examination and in treatment at Lakeland Hospital in 2001.  The Veteran's credibility as a historian is also compromised by his testimony before the Board in January 2013, during which he denied having performed any occupational heavy lifting since discharge from service; this is inconsistent with his detailed report to SSA showing significant occupational heavy lifting from 1990 to 2001 and his report to a VA clinician in November 2002 that he had worked on a loading dock.  Further, the VA examiner in October 2005 noted the Veteran's complaints were grossly out of proportion to the physical findings, which weighs against the Veteran's credibility as a witness. 

See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).   

The Board acknowledges that the Veteran has submitted lay statements from family members in 2003 noting that the Veteran was injured in service in a motorcycle accident, and had back pain since that time.  However, such statements merely reiterate the Veteran's contentions made during the course of the claim and are inconsistent with the Veteran's own denial of back pain in February 1976 and statements made to treating providers in 2001 that the initial injury occurred in 1995.  Moreover, those lay statements are purporting to recall events occurring decades previously.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Accordingly, the Board finds the lay statements are of little, if any, probative value.  

Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board notes that the Veteran was not shown to have arthritis of the spine in service, or indeed, any back complaints during service.  Nor was arthritis shown for decades thereafter.  Thus, continuity of symptomatology as a means to establish service connection is not applicable and competent evidence of a nexus between the current disability and service is required.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (If a condition noted during service is one of the specifically enumerated disease process listed at 38 C.F.R. § 3.309(a) and it is not shown to be chronic, then generally a showing of continuity of symptomatology after service may support service connection). 

To the extent the Veteran or his family members believe the Veteran's current back disability is related to service, as lay persons they are not competent to opine on matters such as the diagnosis and etiology of back disabilities, as such matters require medical expertise to determine.  

Accordingly, the lay assertions as to the relationship between the Veteran's current disability and service is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Based on the evidence and analysis above, the Board finds the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran's current low back disability is related to service or secondary to his service-connected left leg fibula fracture.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a low back disorder is denied.



__________________________                           ____________________________
     GEORGE E. GUIDO JR.                                        DENNIS F. CHIAPPETTA
       Veterans Law Judge                                                     Veterans Law Judge
   Board of Veterans' Appeals                                         Board of Veterans' Appeals



_______________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


